DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 10-12, 14, 17, 19, 26, 31, 36, 38, 40, 42-43, 46, 48-50 and 54-56,are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on March 25th, 2021.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “14” has been used to designate both a “wheel” in page 16, line 31; and a “handle”, in page 17, line 5.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “14” has been used to designate both a “wheel” in page 16, line 31; and a “handle”, in page 17, line 5.  Corrected specification sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement specification sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each specification sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the specification will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 7, 22, 29 and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robichaux et al. (U.S. 2013/0014949 A1 – “Robichaux”).
	Referring to claim 1:  Robichaux teaches an apparatus (Figs. 11-12) for dropping at least one object (2005, Fig. 11) (also see the end of abstract) into a wellbore tubular string (20) ([0069], “will force plug or ball 2005 … into drill string 20”), the apparatus (Figs. 11-12) comprising:
a mandrel (1040) (Fig. 11) having an inlet (2001) (Fig. 11) and an outlet (2041) (Fig. 11);
a movable member (1006A) (Fig. 12) [0069] comprising a bore (1006B) (Fig. 12) configured to receive the at least one object (2005) (Fig. 11); 
wherein the member (1006A) is movable relative to the mandrel (1040) between a first condition in which the bore (1006B) is not aligned with the mandrel (1040) outlet (2041) (Fig. 11) and a second condition in which the bore is aligned with the mandrel outlet [0069].

Robichaux further teaches:
Referring to claim 3:  the apparatus (Figs. 11-12) is connectable to a drill sting (20) ([0066] “double swivel construction … can be uses do pump cement into drill string 20”), a cement head ([0066] “cement can be pumped from line 1300”), cement pump ([0066] “drive swivel 1000 can be used to pump cement into the drill string 20”), a fluid pump and/or to a top drive ([0051] “top drive swivel”) on a rig floor ([0188], “Rig Floor”).

Referring to claim 7:  the mandrel outlet (2041) (Fig. 11) is configured to be connected to a tubular string (20)  ([0065], “lower portion of mandrel 2041, and into drill string 20”) and/or the mandrel inlet (2001) (Fig. 11) is configured to be connected to a fluid pump ([0067] “Valve 2001 will prevent any fluid being pumped into swivels 1030,2030”), cement pump ([0066] “drive swivel 1000 can be used to pump cement into the drill string 20”), cement head and/or a tubular string (20) [0066].

Referring to claim 22:  the bore (1006B) is a diametric bore (as shown in Fig. 12, the bore has opposite extremes).

Referring to claim 29:  the mandrel inlet (2001) (Fig. 11) and outlet (2041) (Fig. 11) are in axial alignment (as evidenced by Fig. 11).

Referring to claim 32:  wherein the at least one object is selected from the group comprising a ball (2005) (as evidenced by Fig. 11) ([0066], “ball 2005”).

Response to Arguments
In response Applicants Response to Election/Restriction filled on 10/09/19 under
the provisions of 37 CFR & 1.143, in pages 6-11 wherein Applicant traverses the restriction based on disagreement with the election requirement of the grouping claims.
	Examiner respectfully disagrees. The restriction requirement is proper for the following reasons: 
The submitted claims have apparatus claims and methods claims with

many species for the apparatus and for the method claims which does represent a
serious burden on the Examiner. For example, an apparatus for dropping at least one object which can be cement head includes a mandrel with an inlet and an outlet, a movable member comprising a first and second condition. Another search is an apparatus comprising a movable member with different configurations such as a ring, wheel, sphere, sleeve, etc.  Another search is for the movable member is rotatable around a rotational axis traverse to the longitudinal axis of the mandrel.  A different search is required for a method of performing a cementing operation providing a head apparatus connected to a tubular string which includes pumping cement into the inlet moving the movable member to a second condition.
Each specie represent different embodiments for an apparatus and a method as claimed. In other words, given the large number of embodiments and species for an apparatus and a method in the present case, a substantial search burden will be required to search them all which is a serious burden on the Examiner. Therefore, the restriction requirement is sound and proper.
This application contains claims directed to distinct groups of species. There is a
search and/or examination burden for the patentably distinct species as set forth above
because given the large number of species in the present case, a substantial search
burden will be required to search them all. Therefore, the restriction requirement is still deemed proper and is therefore made FINAL.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Robichaux et al. (U.S. 7,007,753 B2) discloses an apparatus and also a method for dropping an object into a wellbore tubular string, the apparatus comprising a mandrel having an inlet and an outlet.  The apparatus selectively impart longitudinal and/or rotational movement to the well string. The mandrel has flow passages.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL C. PORTOCARRERO whose telephone number is (303)297-4781.  The examiner can normally be reached on Monday through Friday 8:30-5:00 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on 571-270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/MANUEL C PORTOCARRERO/Examiner, Art Unit 3672  
04/09/21